Exhibit 99.1 From: Hifn, Inc. 750 University Avenue Los Gatos, CA 95032 Contact: William R. Walker, Vice President and Chief Financial Officer 408-399-3537 wwalker@hifn.com Hifn, Inc. Reports Q2 FY2008 Results and Announces Stock Repurchase Program LOS GATOS, Calif., May 1, 2008 – Hifn™ (NASDAQ: HIFN) today reported financial results for the second quarter ended March 31, 2008. This press release contains both GAAP and non-GAAP financial information for which a reconciliation can be found on the final page. Revenues for the second quarter of fiscal 2008 were $9.3 million, a decrease of 15 percent from the $10.9 million in revenues reported in the previous quarter and a decrease of 16 percent from the $11.0 million in revenues reported in the second quarter of fiscal 2007. Revenues for the six months ended March 31, 2008 were $20.2 million, a decrease of one percent from the $20.3 million reported for the six months ended March 31, 2007. Net loss for the second quarter ended March 31, 2008, on a generally-accepted accounting principles (GAAP) basis, was $2.0 million, or a loss of $0.14 per share.
